Citation Nr: 0815333	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability. 

2.	Entitlement to service connection for hemorrhoids. 

3.	Entitlement to an increased initial evaluation for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling. 

4.	Entitlement to an initial compensable evaluation for left 
foot hallux valgus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 2003 to July 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma denying service connection for a right 
knee disability and hemorrhoids and from a January 2006 RO 
decision granting service connection for right carpal tunnel 
and left hallux valgus.  

In March 2008, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2006, prior to certification of the claim to the 
Board in February 2008, a medical opinion from the VA 
outpatient treatment clinic was received by the RO.  The June 
2006 medical record is pertinent to the veteran's claim 
because it provides a nexus opinion regarding the service 
connection issues on appeal.  

Additionally, prior to the transfer of the claims file to the 
Board, the RO obtained VA treatment records in August 2007, 
which are pertinent to the increased evaluation claims on 
appeal.  

This additional evidence was added to the claims file without 
an accompanying waiver from the veteran of the right to have 
the evidence initially reviewed by the RO.  38 C.F.R. §§ 
19.37, 20.1304 (2007).  In consideration of the foregoing, 
the Board finds that a remand to the RO is necessary to 
ensure due process in this case.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to his increased 
rating claims, to include the guidelines 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
notice should include the following: (1) 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; (3) the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
DCs, which typically provide for a range 
in severity of a particular disability 
from 0% to as much as 100% (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) the 
notice must provide examples of the types 
of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability. 

2.	After any additional necessary 
development, the RO should readjudicate 
the service connection claims with 
consideration of any evidence received 
since the July 2005 statement of the 
case.  The RO should also readjudicate 
the increased evaluation claims with 
consideration of any evidence received 
since the May 2007 supplemental statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

